El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Se trata de una moción para desestimar una apelación por haberse dejado de notificar a todas las supuestas partes necesarias. Una moción similar fue presentada en este caso y denegada por resolución fechada junio 5, 1934. Los ape-lados, pretendiendo estar armados de una certificación más adecuada expedídales por el secretario de la corte de distrito, solicitan nuevamente la desestimación. La teoría de la moción es que tan sólo el contador partidor y algunos de los herederos en el procedimiento de testamentaría fueron noti-*135ficados de la apelación, mientras que otros herederos, el National City Bank, nn acreedor, y el fiscal no fueron notifi-cados. No estamos convencidos de que el National City Bank o el fiscal fueran partes necesarias. El escrito de ape-lación estaba dirigido a E. Campos del Toro, quien se admite era el abogado de algunos de los herederos. La certificación expedida por el secretario de la corte de distrito demuestra que se presentó una- petición por varios herederos, suscrita por tres abogados, a saber, Francisco González, Jr., E. Campos del Toro y Baúl Benedicto, “abogados de los peti-cionarios.” Como en dicho pleito los letrados se unieron para representar a todos los herederos, parecería que la noti-ficación hecha a cualquiera de ellos era suficiente. Además, E. Campos del Toro era el abogado del contador partidor designado en el caso y tenemos la idea de que el contador partidor representaba temporalmente los derechos de todos los demás herederos. También tenemos alguna duda respecto a si el certificado ahora presentado es suficiente. No tenemos un convencimiento muy firme sobre las cuestiones discutidas en esta opinión, pero bajo las circunstancias creemos que ia moción debe ser denegada, sin perjuicio del derecho de los apelados a renovarla cuando el caso sea visto.

Debe declararse sm lugar la moción.